DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 and 12/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16-18, 20-21, 23-25 and 27-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al., (US 2012/0323177).
Claim 14, Adam teaches an injector device (Fig. 1, (20)) comprising: 
an elongate housing (Fig. 1, (22, 24)) having a proximal end and a distal end, the housing (22, 24) being configured to receive a container of medicament (Fig. 1, (110) and [0040] wherein (110) contains medicament); 
a needle sleeve (Fig. 1, (170)) mounted within the housing (22, 24) and movable between an extended position in which the needle sleeve (170) at least partially extends from the distal end of the housing (22, 24), and a retracted position in which the needle sleeve (170) is received further within the housing (22, 24) than in the extended position; 
a piston rod (Fig. 7a, (116)) movable longitudinally within the housing (22, 24); 
a piston spring (Fig. 2, (149)) configured to bias the piston rod (116) towards the distal end of the housing (22, 24) to engage a container of medicament (110) when received within the housing (22, 24); and 
a release mechanism ([0031] wherein the release mechanism (25) controls actuation of the piston rod) configured to control actuation of the piston rod (116), the release mechanism comprising a locking arm (Fig. 2, annotated below, wherein (25*) of (25) engages the piston rod (116)) movable between a locked position in which the locking arm (Fig. 2, annotated, (25*)) is in cooperating engagement with the piston rod (116) and prevents movement of the piston rod (116), and a release position in which the locking arm (Fig. 2, annotated, (25*)) is out of engagement with the piston rod (116) so that the piston rod (116) is free to move longitudinally within the housing (seen in Fig. 16 compared to Fig. 18, wherein the piston rod then moves freely longitudinally within the housing); and 

    PNG
    media_image1.png
    291
    302
    media_image1.png
    Greyscale

wherein the needle sleeve (170) is configured such that movement of the needle sleeve (170) from the extended position to the retracted position causes the locking arm (Fig. 2, annotated, (25*)) to move from the locked position to the release position ([0035] wherein a locked position and release position exist, as seen in Fig. 1).  

Regarding Claim 16, Adam teaches the injector device according to claim 14, wherein the piston rod (Figs 7a and 7c, (116)) comprises a recess (Fig. 7c, (145)) within which an end of the locking arm is received when the locking arm is in the locked position (as seen in Fig. 2).  

Regarding Claim 17, Adam teaches the injector device according to claim 14, wherein the release mechanism (Fig. 2, (25)) comprises a securing member (Fig. 2, (26)) which engages the locking arm (Fig. 2, annotated, (25*)) in the locked position and prevents movement of the locking arm into the release position ([0035] wherein a locked position and a release position result from the securing member and locking arm interacting).  

Regarding Claim 18, Adam teaches the injector device according to claim 17, wherein the release mechanism (Fig. 2, (25)) is configured such that a contact portion of the release mechanism (seen in annotated Fig. 2, at the ends of (25*)) engages the securing member (Fig. 2, (26), wherein (25) engages (26)) as the needle sleeve (Fig. 2, (170)) moves to the retracted position and moves the securing member (26) out of engagement with the locking arm (25) to allow the locking arm to move into the release position (as seen in the comparison between Fig. 16 and Fig. 18).

Regarding Claim 20, Adam teaches the injector device according to claim 14, wherein the release mechanism comprises a contact portion (seen in annotated Fig. 2, at the ends of (25*)) configured to engage the locking arm (25) as the needle sleeve (Fig. 2, (170)) moves to the retracted position and moves the locking arm (25) from the locked position to the release position ([0035] wherein a locked position and a release position result from the securing member and locking arm interacting).  

Regarding Claim 21, Adam teaches the injector device according to claim 14, wherein the locking arm (Fig. 2, (25)) is configured to rotate about an axis extending in a longitudinal direction of the housing between the locked position and the release position ([0035] wherein (25) and (26) rotate between a locked position and release position, as seen in Fig. 1).  

Claim 24, Adam teaches the injector device according to claim 14, further comprising a container of medicament (Fig. 2, (110)) received within the housing (Fig 1, (22, 24)) between the piston rod (Fig. 2, (116)) and the distal end of the injector device (Fig. 1, (20)).  

Regarding Claim 25, Adam teaches an injector device (Fig. 1, (20)) comprising: 
an elongate housing (Fig. 1, (22, 24)) having a proximal end and a distal end, the housing (22, 24) being configured to receive a container of medicament (Fig. 1, (110) and [0040] wherein (110) contains medicament); 
a rear cap (Fig. 1, seen at (26)) mounted to the proximal end of the housing (22, 24) and movable between an extended position in which the rear cap (26) at least partially extends from the distal end of the housing (22, 24), and a depressed position in which the rear cap (26) is received further within the housing (22, 24) than in the extended position (as seen in Fig. 15 versus Fig. 18); 
a piston rod (Fig. 7a, (116)) movable longitudinally within the housing (22, 24);
a piston spring (Fig. 2, (149)) configured to bias the piston rod (116) towards the distal end of the housing (22, 24) to engage a container of medicament (110) when received within the housing (22, 24); and 
a release mechanism ([0031] wherein the release mechanism (25) controls actuation of the piston rod) configured to control actuation of the piston rod (116), the release mechanism comprising a locking arm (Fig. 2, annotated below, wherein (25*) of (25) engages the piston rod (116)) mounted on the rear cap (25) and movable between a locked position in which the 

    PNG
    media_image1.png
    291
    302
    media_image1.png
    Greyscale

wherein the rear cap (26) is configured such that movement of the rear cap (26) from the extended position to the depressed position causes the locking arm to move from the locked position to the release position ([0035] wherein the rear cap moves from a locked to a release position, wherein the locking arm moves when going from locked to release position).
 
Regarding Claim 27, Adam teaches the injector device according to claim 25, wherein the piston rod (Fig. 2, (116)) comprises a recess (Fig. 7c, (145)) within which an end of the locking arm is received when the locking arm is in the locked position (as seen in Fig. 2).

Claim 28, Adam teaches the injector device according to claim 25, wherein the release mechanism (Fig. 2, (25)) comprises a securing member (Fig. 9b and [0052] wherein a securing member (98, 210, 214) engages the locking arm and prevents movement of the locking arm) which engages the locking arm (25) in the locked position and prevents movement of the locking arm into the release position. 

Regarding Claim 29, Adam teaches The injector device according to claim 28, wherein the release mechanism is configured such that a contact portion (in annotated Fig. 2, at the end of (25*)) of the release mechanism engages the securing member (Fig. 9b and [0052] wherein a securing member (98, 210, 214) engages the locking arm and prevents movement of the locking arm) as the rear cap (Fig. 1, (26)) moves to the depressed position and moves the securing member (98, 210, 214) out of engagement with the locking arm (Fig. 2, (25)) to allow the locking arm (25) to move into the release position ([0052] wherein a securing member (98, 210, 214) engages the locking arm and prevents movement of the locking arm, and when disengaged, allows for movement into the release position).  

Regarding Claim 31, Adam teaches the injector device according to claim 25, wherein the release mechanism comprises a contact portion (in annotated Fig. 2, at the end of (25*)) configured to engage the locking arm (Fig. 2, (25)) as the rear cap (Fig. 1, (26)) moves to the depressed position and moves the locking arm from the locked position to the release position (as seen in the comparison between Fig. 15 and Fig. 18).
  
Claim 32, Adam teaches the injector device according to claim 31, wherein the locking arm (Fig. 2, (25)) is configured to rotate about an axis extending in a longitudinal direction of the housing between the locked position and the release position ([0035] wherein (25) and (26) rotate between a locked position and release position, as seen in Fig. 1).

Regarding Claim 33, Adam teaches the injector device according to claim 25, wherein a support post (Fig. 16, (100)) extends into the housing (Fig. 1, (22, 24)) from the rear cap (Fig. 1, (26)) and the locking arm (Fig. 2, (25)) is moveably connected to the support post (as seen in Fig. 16, wherein (100) and (25) are connected).  

Regarding Claim 34, Adam teaches the injector device according to claim 25, further comprising a container of medicament (Fig. 1, (110) and [0040] wherein (110) contains medicament) received within the housing (Fig. 1, (22, 24)) between the piston rod (Fig. 2, (116)) and the distal end of the injector device (seen in Fig. 2).  

Regarding Claim 35, Adam teaches a method of operating an injector device (Fig. 1, (20)), the method comprising: 
positioning the injector device (20) relative on an injection site ([0031] wherein the injector device is set on the injection site); and 
moving a rear cap (Fig. 1, (26)) or a needle sleeve (Fig. 2, (170)) of the injector device (20) from an extended position to a retracted position or a depressed position, respectively, thereby causing a locking arm (Fig. 2, (25)) of a release mechanism of the injector device (20) to .

Allowable Subject Matter
Claims 15, 19, 22-23, 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 15 and Claim 26, while Adam teaches a locking arm, Adam does not disclose or render obvious, alone or in combination with the other prior art of record, the locking arm is configured to pivot between the locked position and the release position. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Regarding Claim 19 and Claim 30, while Adam teaches the securing member, Adam does not disclose or render obvious, alone or in combination with the other prior art of record, the securing member comprises a deflectable post which is deformed out of the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Regarding Claim 22, while Adam teaches a locking arm, Adam does not disclose or render obvious, alone or in combination with the other prior art of record, the locking arm extends inwardly from a lateral side wall of the housing. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Regarding Claim 23, while Adam teaches a locking arm, Adam does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the locking arm comprises a slot within which a portion of the needle sleeve is received when the needle sleeve is in the extended position to prevent movement of the locking arm from the locked position, and wherein the needle sleeve is configured such that movement of the needle sleeve to the retracted position renders the needle sleeve out of engagement with the slot to allow the locking arm to move to the release position. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783   

/BRANDY S LEE/Primary Examiner, Art Unit 3783